IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 61 DB 2018 (No. 21 RST 2018)
                                :
                                :
ZERELL SHEREE JOHNSON-WELCH     : Attorney Registration No. 66848
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                         ORDER


 PER CURIAM


        AND NOW, this 16th day of May, 2018, the Report and Recommendation of

 Disciplinary Board Member dated May 7, 2018, is approved and it is ORDERED that

 Zerell Sheree Johnson-Welch, who has been on Administrative Suspension, has never

 been suspended or disbarred, and has demonstrated that she has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.